OPINION — AG — (1) AFFIRMATIVE, PROVIDING THE PROVISIONS OF 62 O.S. 1961 338 [62-338] ARE FOLLOWED AND THE DISTRICT JUDGE, COUNTY JUDGE AND DISTRICT ATTORNEY, OR A MAJORITY THEREOF, AUTHORIZE AND APPROVE THE EXPENDITURE OF FUNDS TO PURCHASE RADIO RECEIVERS FROM THE COURT FUND OF CUSTER COUNTY. (2) AFFIRMATIVE, PROVIDING THE RADIO RECEIVERS UNITS ARE INSTALLED UPON STATE OWNED VEHICLES USED EXCLUSIVELY WITHIN CUSTER COUNTY. YOU ARE FURTHER ADVISED, HOWEVER, THAT UNLESS THE UNITS PROPOSED TO BE INSTALLED UPON STATE OWNED VEHICLES ARE USED EXCLUSIVELY IN CUSTER COUNTY, YOUR SECOND QUESTION MUST BE ANSWERED IN THE NEGATIVE. (QUESTION(1): CAN THE COURT FUND OF CUSTER COUNTY BE USED TO PURCHASE RADIO RECEIVERS FOR VEHICLES UTILIZED BY THE SHERIFF'S OFFICE, WHICH RECEIVERS WILL BE SET ON THE HIGHWAY PATROLS RADIO FREQUENCY? QUESTION(2): CAN THE COURT FUND OF CUSTER COUNTY BE USED TO PURCHASE RADIO RECEIVERS FOR STATE OWNED VEHICLES, WHICH RECEIVERS WOULD BE INSTALLED FOR THE PURPOSE OF RECEIVING TRANSMISSIONS FROM THE SHERIFF'S OFFICE OF CUSTER COUNTY?) (W. J. MONROE)